Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).



The species are as follows: 
	Species A:	method for producing a laminate glass article where the first
and/or second bonding surface is roughened
				Species A include three subspecies as follow:
(1) roughening by acid etching
(2) roughening by abrasive blasting
(3) roughening by particle deposition
	Species B:	method for producing a laminate glass article where the first
and/or second surface is chemically treated by vacuum deposition
	Species C:	method for producing a laminate glass article having an
intermediate layer which is sublimed
		Species D:	method for producing a laminate glass article having an
intermediate layer with a softening point less than the softening point of the first and/or second sheets
		Species E:	method for producing a laminate glass article where the first
and/or second bonding surface is/are non-planar
Applicant is required, in reply to this action, to elect a single species (one of Species A, B, C and D – and if Species A is elected then Applicant is required to elect a single subspecies (one of subspecies 1, 2, and 3) to which the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species A, B, C, and D and subspecies 1, 2, and 3 lack unity of invention because even though the inventions of these groups require the technical feature of (a) roughening [Species A], (b) vacuum deposition [Species B], (c) sublimed intermediate layer [Species C], (d) intermediate layer having lower softening point then glass thereover [Specie D], and (e) non-planar glass surfaces [Species E] for bonding a first glass layer to a second glass layer, these technical features (a, b, c, d, and e) are not a special technical feature as such do not make a contribution over the prior art in view of the following:
	(U)	Nemoto (JP 5-301730) teaches surface roughening of glass
surface between layers of glass (abstract; Species A)
	(V)	Kuroiwa (US 2013/0160845 A1) teaches treating a glass surface by
vapor deposition where another glass surface is provided (¶19;
Species B)
	(W)	Ruckelshaus (GB 915,032) teaches glass subliming for bonding (p1
Species C)
(X)	Corning (WO 2015/171889 A1; submitted in the Information
Disclosure Statement filed 2-9-21) teaches lower softening point 
species (¶45; Species D)
(Y)	Corning (WO 2015/171889 A1; submitted in the Information
Disclosure Statement filed 2-9-21) teaches non-planar glass
surfaces (¶33; Species E).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745